Citation Nr: 0929787	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus.

3.  Entitlement to an effective date earlier than May 30, 
2006, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran presently seeks to reopen a claim of service 
connection for bilateral hearing loss, last denied in 
December 2001.  Notice of this decision was provided to the 
Veteran by letter dated January 8, 2002.  The Veteran did not 
appeal the decision, and in order for VA to review the merits 
of the claim, the Veteran must submit new and material 
evidence.  The Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  As such, the issue has been captioned 
as set forth above.

The Board notes that the issues on appeal had previously 
included whether new and material evidence had been received 
to reopen a claim of service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
During the pendency of this appeal, by rating action dated in 
April 2009, the Veteran's claim for service connection for 
PTSD was granted.  This represents a full grant of the 
benefit sought on appeal, therefore, the issue is no longer 
before the Board.




							[Continued on Next Page]

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in a 
decision dated in December 2001.  The Veteran was notified of 
this decision by letter dated January 8, 2002.  He did not 
appeal this decision, thus, it became final.

2.  Evidence submitted since the December 2001 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has a bilateral hearing loss disability that is 
manifested as a result of noise exposure in service.

4.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.

5.  After filing his initial claim for service connection for 
tinnitus in January 2001, the Veteran was notified in January 
2002 that the claim had been denied by rating action of the 
RO dated in December 2001.  The Veteran did not appeal this 
decision of the RO.

6.  The Veteran's reopened claim for service connection for 
tinnitus was received by the RO on May 30, 2006.


CONCLUSIONS OF LAW

1.  The unappealed December 2001 RO decision, which denied 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).


2.  Subsequent to the December 2001 RO decision, new and 
material evidence to reopen the claim of service connection 
for bilateral hearing loss has been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008). 


3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2008).

4.  There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 19 Vet. App. 
63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for an effective date earlier than May 30, 
2006, for service connection for tinnitus, are not met. 38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2006, May 2007, July 2007, and June 
2008 the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claim. He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

The June 2006 letter provided the Veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claims and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements because the 
Veteran's claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. There is no indication of any additional, relevant 
records that the RO failed to obtain. The Veteran has been 
provided with a medical examination.

With regard to the issue of an initial disability rating in 
excess of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, 
the facts are not in dispute. Resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  Because 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating the claim, any 
deficiency as to VCAA compliance is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

As to the claim for an earlier effective date for the grant 
of service connection for tinnitus, the claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Thus, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and no further 
action is necessary under the mandate of the VCAA. 

Bilateral hearing loss

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
organic diseases of the nervous system, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995). 

The Veteran is seeking service connection for bilateral 
hearing loss.  Because the Veteran did not perfect a 
substantive appeal to a December 2001 decision of the RO, 
which denied service connection for bilateral hearing loss, 
that determination became final based on the evidence then of 
record.  However, if new and material evidence is presented 
or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in May 2006, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in December 2001, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  At the time of the decision, the 
evidence of record included the Veteran's service personnel 
and treatment records.

His Armed Forces Of The United States Report Of Transfer Or 
Discharge (DD Forms 214) of record showed that the Veteran's 
military occupational specialty was listed as ground radio 
communication equipment repairman.  His service personnel 
records do show that the Veteran had been stationed at 
Lackland Air Force Base, Keesler Air Force Base, Topsham Air 
Force Station, and Goodfellow Air Force Base, during his 
period of active service.

An enlistment report of medical examination dated in January 
1968 shows that upon clinical evaluation, the Veteran's ears, 
generally, were normal.  Audiometric findings revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
15
LEFT
25
0
0
0
25

In the associated report of medical history, also dated in 
January 1968, the Veteran indicated that he had never had ear 
trouble, running ears, or hearing loss.

A separation report of medical examination dated in February 
1974 shows that upon clinical evaluation, the Veteran's ears, 
generally, were normal.  Audiometric findings revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

In the associated report of medical history, also dated in 
February 1974, the Veteran indicated that he had never had 
ear trouble, running ears, or hearing loss.

In July 2001, the RO notified the Veteran by letter 
explaining the claims process and setting forth how the 
Veteran could assist with the processing of his claim. This 
notice included an explanation of the evidence not of record 
that was necessary to substantiate his claim for service 
connection.  He was told what information that he needed to 
provide, when he needed to provide the information, and what 
information and evidence that VA would attempt to obtain.  
The Veteran did not provide any reply to this notice and did 
not submit any additional evidence

In its December 2001 decision, the RO determined that the 
available records had not shown that the Veteran had the 
Veteran had a bilateral hearing loss disability in service, 
nor that there was any evidence of a current bilateral 
hearing loss disability.   The Veteran did not perfect a 
timely appeal of this decision, thus, it became final. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the December 2001 RO decision, in a Statement 
In Support Of Claim (VA Form 21-4138) dated in May 2006, the 
Veteran requested that he be awarded service connection for 
his impaired hearing.

A VA audiology consult dated in March 2003 shows that the 
Veteran reported bilateral progressive hearing loss that he 
noticed about three years earlier.  He described that his 
wife would have to repeat herself.  He provided a history of 
military noise exposure (airplanes/flightline), and denied 
any occupational or recreational noise exposure.  The 
assessment was bilateral noise-induced hearing loss, 
secondary to the Veteran's reported military noise exposure.  
The examiner opined that the Veteran's hearing loss was more 
likely than not the result (initiated by) his military noise 
exposure, complicated by age.

A VA outpatient treatment record dated in July 2003 shows 
that the Veteran was evaluated following being fitted for 
hearing aids.

A VA audio examination report dated in December 2006 shows 
that the Veteran reported that he first noticed hearing loss 
while still on active duty.  He described being exposed to 
aircraft engines (C-47 jets).  He also indicated that he had 
been a radio communication equipment repairman (airborne 
electronics technician).  He denied any occupational or 
recreational noise exposure.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
30
35
LEFT
20
20
20
30
30

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
of the right ear and normal to mild sensorineural hearing 
loss in the left ear.  Following a review of the Veteran's 
claims file, the examiner opined that hearing loss was less 
likely as not (less than 50/50 probability) caused by or a 
result of acoustic trauma in service.  The examiner explained 
that clinical experience and expertise, along with IOM study 
if hearing loss, demonstrated that delayed onset of hearing 
loss did not exist, and that since hearing was normal at 
separation, it was less likely than not caused by military 
noise exposure.

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the previously denied claim of entitlement to 
service connection for bilateral hearing loss is reopened 
because the Board finds that the new evidence is material.

Having reopened the Veteran's claim of service connection for 
bilateral hearing loss, the Board must now consider whether 
entitlement to service connection is warranted on the merits.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran was exposed to 
acoustic trauma during his period of active service.  In this 
regard, the Board points out that in the December 2006 rating 
decision which granted service connection for tinnitus, VA 
has conceded that the Veteran was exposed to acoustic trauma 
during his period of active service.  His military 
occupational specialty was ground radio communication 
equipment repairman, and he was stationed at four different 
Air Force bases during his period of active service.  The 
Veteran's descriptions of loud noise exposure is considered 
to be consistent with his duties associated with service.

Although there is no evidence of any bilateral hearing loss 
disability during service, the post-service medical evidence 
of record shows a current bilateral hearing loss disability.

The Veteran has asserted that he has had continuous symptoms 
associated with bilateral hearing loss since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board 
finds the Veteran's description of his symptoms associated 
with bilateral hearing loss to be credible.

The Board has considered the December 2006 VA examination 
report in which it was concluded that delayed onset of 
hearing loss did not exist, and that since hearing was normal 
at separation, it was less likely than not caused by military 
noise exposure.  However, this conclusion is contrary to the 
Court's holding in Hensley, which held that when audiometric 
test results at separation do not meet the regulatory 
requirements for establishing a 'disability' at that time, 
service connection may still be established by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

The Board finds probative the March 2003 VA audiology consult 
which provided an assessment of bilateral noise-induced 
hearing loss, secondary to the Veteran's reported military 
noise exposure.  Given the fact that the Veteran's noise 
exposure has been conceded, the examiner's opinion that the 
hearing loss was more likely than not the result of 
(initiated by) inservice noise exposure is probative of the 
fact that the current disability is related to service.  In 
light of this opinion, the Board can conclude that evidence 
is at the very least in equipoise that the Veteran's current 
bilateral hearing loss disability is the result of noise 
exposure during his period of active service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

For these reasons, the Board finds that the Veteran's 
bilateral hearing loss disability was incurred in service, 
and his claim for service connection for bilateral hearing is 
granted.

Increased disability rating for tinnitus

The Veteran seeks a higher initial disability rating for his 
service-connected tinnitus 
on the basis that the 10 percent disability rating assigned 
does not adequately reflect the severity thereof.

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned.  38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.

In December 2006, the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating under 
Diagnostic Code 6260.  The Veteran disagreed with the 
assigned disability rating in March 2007.  The Veteran argued 
that the RO erred in its interpretation of Diagnostic Code 
6260, and that he was entitled to a separate 10 percent 
disability rating for tinnitus in each ear, rather than the 
single 10 percent rating assigned.

The Veteran, in essence, alleges that he is entitled to two 
separate 10 percent disability ratings for tinnitus, one for 
each ear, under Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005).  In Smith, the Court held that the pre-1999 and pre-
June 13, 2003, versions of Diagnostic Code 6260 required the 
assignment of a separate, 10 percent rating for tinnitus in 
each ear.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, Diagnostic Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  The Federal Circuit then found that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, and concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith, and directed the Board to 
resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived in one ear or each ear.

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating higher than 10 percent for 
tinnitus.  Therefore, the Veteran's claim for a separate 10 
percent disability rating for each ear for his service-
connected tinnitus must be denied under both the old and 
current versions of Diagnostic Code 6260.

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and Diagnostic Code 6260, which has been upheld by the 
Federal Circuit, there is no legal basis upon which to award 
a separate, 10 percent disability rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 

Earlier effective date for the grant of service connection 
for tinnitus

The Veteran essentially argues that the establishment of May 
30, 2006, as the effective date for the grant of service 
connection for tinnitus is inappropriate.  He contends that 
he has had the disorder since his active service.  However, 
it is the date of filing or receipt of relevant communication 
that is dispositive to this matter. Stated alternatively, 
this appeal involves resolution of a legal, and not factual 
matter.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2008).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2008).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155(a) (2008) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Historically, the Veteran filed an original claim for 
compensation in January 2001.  In January 2002, he was 
notified of a December 2001 rating action which had denied 
his claim.  Attached to that letter was a notification of his 
appellate rights, informing him that he had one year within 
which to initiate a timely appeal.  He did not do so.  
Consequently, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  3.104(a); 20.201; 20.302.  

A VA Form 21-4318 was received from the Veteran on May 30, 
2006, more than one year later, in which he stated that he 
requested service connection for impaired hearing.  Based on 
favorable new and material evidence, in December 2006, VA 
granted service connection for tinnitus and assigned a 10 
percent disability rating effective from May 30, 2006, the 
date of receipt of the reopened claim.

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication the Veteran specifically acted to reopen his 
previously finally denied claim for service connection for 
tinnitus prior to May 30, 2006.  In fact, he has not alleged 
that he made any attempts to reopen this claim prior to that 
date.  The file does not contain a written claim - formal or 
informal - until that date.  Moreover, in a VA Form 21-4138 
received in November 2007, the Veteran indicated that he did 
not dispute the findings of the RO as to this issue as set 
forth in the September 2007 Statement of the Case.

As the effective date can be no earlier than the date of 
receipt of his reopened claim, May 30, 2006, is the earliest 
effective date permitted by law.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999). 


ORDER

Service connection for bilateral hearing loss is granted. 

An initial disability rating greater than 10 percent for 
service-connected tinnitus is denied.

The claim for an effective date earlier than May 30, 2006, 
for service connection for tinnitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


